Ellison, J.
Plaintiff is the widow of Samuel P. Sparks, and is beneficiary in a life insurance policy taken out by him, and which was issued on what is designated by the statute as the assessment plan. The policy was for $2,000, and contained, among other provisions, the following: That, “in case of the self destruction of the holder of this policy, whether voluntary or' involuntary, sane or insane,” the policy “shall become null and void, and the widow and-heirs or devisees of said member shall have no claim for benefit on the company, provided, that in case of such self destruction or suicide of the holder of this policy, then this company will pay to his widow and heirs or devisees, only such an amount on this policy as the member shall have paid to this company on this policy, in assessments on the same, without interest.”
On the trial, it was admitted that said Sparks died “on the sixteenth day of September, 1892, by intentionally killing himself by cutting his throat with a razor, while insane.”
Under the head of “Life and Accident Insurance,” section 5855, Revised Statutes, 1889, it is declared: “In all suits upon policies of insurance on life hereafter issued by any company doing business in this state, it shall- be no defense that the insured committed suicide, unless it shall be shown to the satisfaction *112of the court or jury trying the cause, that the insured contemplated suicide at the time he made his application for the policy, and any stipulation in the policy to the contrary shall be void.”
But this policy, as before stated, was issued by an assessment company; the statute in regard to these companies being placed under the head of “Insurance Companies on the Assessment Plan,” article 3, Revised Statutes, 1889. Section 5869 of that article, after prescribing certain duties for said companies, and authorizing the state superintendent of insurance to visit and examine into their affairs, as in ease of general life insurance companies, contains the following proviso: “Provided, always, that nothing herein contained shall subject any corporation doing business under this article to any other provisions or requirements of the general insurance laws of this, state, except.as distinctly herein set forth.”
It is claimed by the defendant that such proviso places the defendant company outside the provisions of section 5855, of the statute of life and accident insurance, declaring suicide of the insured to be no no defense in an action on the policy; and counsel cite us to a recent decision of the supreme court in support of the claim. Hanford v. Massachusetts Benefit Ass’n, 122 Mo. 50; s. c., 26 S. W. Rep. 680. The plaintiff in that case sought the protection of section 5849, a section .found under the title of “Life and Accident Insurance” aforesaid providing that a misrepresentation by the assured shall not avoid the policy, unless the matter misrepresented actually contributed to the event upon the happening of which the policy was to becomedue. But the supreme court heldthatthe proviso to section 5869, which we have quoted, placed insurance on the assessment plan wholly without the provisions of the law as to life and accident insurance, except in the *113instances saved in the section itself, and denied to plaintiff the protection of the section she invoked. That case is directly applicable to this case, and under the provisions of the constitution we can not avoid following it. We are, therefore, compelled to hold that section 5855, relating to suicides, does not apply to policies issued under the assessment plan, of which the policy in suit is one.
2. We must, therefore, determine the case as it stands, unaffected by the statute. It has been frequently held in cases where an insurance policy provided it should be void, if the insured committed suicide, that the provision would not apply to instances-where the reasoning faculties of the insured were so impaired that he did not comprehend the moral character, general nature, consequences and effect of the act-; notwithstanding he may have known and intended that death would result from his act. The samenoneffect was given to the provision in cases where the insured was impelled to the deed by an insane impulse which he was powerless to resist. Life Ins. Co. v. Terry, 15 Wall. 580.
The case before us involves a different policy. This policy provides that in ease of the suicide of the insured, “whether voluntary or involuntary, sane or insane,” the policy shall become void. From such provision, especially when considered in the light of judicial utterances in the line of those in the Terry case, it is apparent that the parties to this policy meant to avoid all question of moral responsibility, and of knowledge between right and wrong on the part of the insured. But differences yet remain in the judicial conclusions which have been announced on policies containing the additional words just quoted from this policy. The case of DeGogorza v. Ins. Co., 65 N. Y. *114232, contains an exhaustive decision to the effect that the provision exempting the insurer from liability in case of suicide, “sane or insane,” extends to cases where the insured was utterly bereft of reason and incapable of comprehending the result of the act he is about to commit. There is, however, in that case,.a forcible dissenting opinion in which the position of the majority is combatted. The dissenting members of the court hold that the self destruction must have been intentional, and that, to be intentional, there must have been a capacity to form an intention, or to resist an impulse to do the act. It is not made necessary by the conceded facts in this case to decide whether the provision in this policy would have avoided it, had the insured been insane to a degree as not to know what the probable consequence of his act would be. As, for instance, to have been so totally bereft of reason as not to know that shooting a bullet into his brain would result in death. The fact admitted in this case as to the death has been set out, and it covers the statement of the law as made by the supreme court of the United States in Bigelow v. Ins. Co., 93 U. S. 284, which has been approved in Adkins v. Ins. Co., 70 Mo. 27. In the Bigelow case, Mr. Justice Davis said, that the policy was avoided by the suicide of the insane insured, if he “was conscious of the physical nature of his act, and intended by it to cause his death,” etc.
The language of the admission here is that the insured intentionally killed himself by the act of cutting his throat with a razor. If he intended to kill himself by that act, he must necessarily have understood the nature of the act. By changing the form of the words stating the admitted fact, as we have set them out, it is made quite plain that the fact admitted is all that is made necessary to avoid the policy. If the language used in the admission had been that the insured died in *115consequence of cutting his throat with a razor, whereby he intended to kill himself, the meaning would have been clear, yet no clearer than the form used in the record.
Having already seen that we are prevented from allowing to plaintiff the benefit of the provision of the statute disallowing the defense of suicide, we find ourselves without any ground upon which to sustain the judgment and must .therefore order it reversed. The other judges concur.